974 F.2d 39
JOHN DOE Individually and on behalf of his minor twochildren, Plaintiffs-Appellees,v.STATE OF LOUISIANA, et al., Defendants,PAULA BENNETT AND SHERYL GEORGE, Defendants-Appellants.
No. 92-3144.
United States Court of Appeals, Fifth Circuit.
Dec. 17, 1992.

Appeal from the United States District Court for the Eastern District of Louisiana.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion October 5, 5 Cir., 1992, 974 F.2d 36)
Before THORNBERRY, DAVIS and SMITH.
PER CURIAM:


1
The court having decided that this case should be heard at Oral Argument, the original opinion is VACATED and the case shall appear on the Oral Argument Calendar.